Citation Nr: 0120892	
Decision Date: 08/15/01    Archive Date: 08/16/01	

DOCKET NO.  98-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
replacements with limitation of motion, to include as the 
result of herbicide exposure.

2.  Entitlement to service connection for ulcerative colitis, 
to include as a result of herbicide exposure.

3.  Entitlement to service connection for residuals of a 
liver transplant, to include as the result of herbicide 
exposure.

4.  Entitlement to service connection for a stomach 
disability, to include as the result of herbicide exposure.

5.  Entitlement to service connection for a rash on both 
ankles, to include as the result of herbicide exposure.

6.  Entitlement to service connection for sarcoidosis, to 
include as the result of herbicide exposure.

7.  Entitlement to service connection for asthma, to include 
as the result of herbicide exposure.

8.  Entitlement to service connection for an esophageal 
disability, to include as the result of herbicide exposure.

9.  Entitlement to service connection for shingles, to 
include as the result of herbicide exposure.  

10.  Entitlement to service connection for residuals of a 
bilateral inguinal hernia, to include as the result of 
herbicide exposure.

11.  Entitlement to service connection for stress, to include 
as the result of herbicide exposure.

12.  Entitlement to service connection for peripheral 
neuropathy, to include as the result of herbicide exposure.

13.  Entitlement to service connection for lupus, to include 
as the result of herbicide exposure.

14.  Entitlement to service connection for rheumatoid 
arthritis, to include as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1969.  

This matter arises from various rating decisions rendered 
since February 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, that denied the 
benefits now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

After preliminary review, the Board remanded the case to the 
RO in August 2000 for additional action.  That was 
accomplished, and the case was returned to the Board in June 
2001 for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran's bilateral hip replacements, Crohn's disease 
(claimed as ulcerative colitis), residuals of a liver 
transplant, esophageal disability, and bilateral inguinal 
herniorrhaphy are not related to his military service, to 
include as the result of exposure to herbicides.  

2.  There is no current medical evidence of the presence of a 
stomach disability, a skin rash of both ankles, sarcoidosis, 
asthma, shingles, stress, peripheral neuropathy, lupus, or 
rheumatoid arthritis.  


CONCLUSION OF LAW

Service connection is not warranted for bilateral hip 
replacements, Crohn's disease (claimed as ulcerative 
colitis), residuals of a liver transplant, an esophageal 
disorder, bilateral inguinal herniorrhaphy, a stomach 
disability, a skin rash of both ankles, sarcoidosis, asthma, 
shingles, stress, peripheral neuropathy, lupus, or rheumatoid 
arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA.  This law redefines the obligations of VA with 
respect to the duty to assist, and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a given claim for VA benefits.  It 
is applicable to all claims filed on or after the date of 
enactment, or those filed before the date of enactment and 
not yet final as of that date.  See VCAA at § 7, Subpart (a), 
114 Stat. 2096, 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

To the extent that the provisions of the newly enacted 
legislation apply to the current case, the Board finds that 
all appropriate development has been conducted in connection 
with the claims.  The RO has made reasonable efforts to 
obtain evidence relevant to the claims, the veteran has been 
afforded the opportunity to submit evidence and arguments in 
connection with the claims, and the veteran has been offered 
an opportunity to have a personal hearing.  With respect to 
development of the record, the Board notes that in connection 
with the veteran's September 1997 claim, the veteran 
submitted a list of health care providers, both private and 
VA, who had treated him for a variety of medical conditions, 
including some of the claimed disorders since mid to late 
1969.  The veteran was then requested by the RO to furnish 
information regarding four of these providers as well as 
completed and signed VA Form 21-4142s.  He was also asked to 
indicate where and when he was treated for the claimed 
conditions while in service.  It appears that the four 
physicians' records were identified by the RO as pertinent to 
the veteran's claim due to the proximity of the date of such 
reported medical treatment to the veteran's military 
discharge in January 1969.  In December 1997, the veteran 
responded that he had not been treated for any of the claimed 
conditions while he was in service except perhaps for his 
ankle rash which would be documented in his service medical 
records; the veteran also submitted the appropriate release 
forms.  

In August 1999, the RO wrote to the four private physicians 
requesting copies of clinical records of treatment of the 
veteran beginning in 1969 and 1970.  The RO also wrote to the 
veteran in August 1999 informing him that they were 
attempting to gather information from the four physicians.  
The veteran apparently appeared for a scheduled hearing at 
the RO in August 1999 and elected not to proceed with the 
hearing at that time because he wanted to RO to first request 
information from the four physicians regarding the veteran's 
treatment for the claimed disabilities.  In a February 2000 
letter from the RO to the veteran, the veteran was informed 
that no response had been received from the four physicians 
and that none of the letters had been returned as undelivered 
to the RO.  He was then scheduled for another hearing in June 
2000; however, by VA letter dated in June 2000, the veteran 
requested that his case be certified to the Board and a 
notation of record indicates that the veteran had canceled 
the hearing.  

The Board then remanded the case to the RO in August 2000 in 
an attempt to obtain VA records that were potentially 
relevant to the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The veteran was informed that he 
could submit additional evidence and argument on the matter 
under consideration on remand.  

By VA letter dated in September 2000, the RO asked the 
veteran to identify the names, addresses and dates of 
approximate treatment for all VA facilities where the veteran 
had received treatment since 1969.  Some VA records dated 
beginning in 1993 were obtained by the RO.  However, the 
veteran did not respond to the request for further 
information regarding VA treatment since 1969, and therefore, 
no request was made by the RO in this regard.  A December 
2000, supplemental statement of the case, informed the 
veteran of the additional evidence that had been received on 
remand and noted that the veteran had not replied to the 
request for additional information.  By virtue of the October 
1998 statement of the case and the December 2000 supplemental 
statement of the case, the veteran was given notice of the 
information or other evidence necessary to substantiate his 
claims.  Thus, in view of the actions of the RO in this case, 
no further assistance or notice is deemed necessary under the 
VCAA.  

II.  Service Connection for Bilateral Hip Replacements, 
Crohn's Disease (Claimed as Ulcerative Colitis), Residuals of 
a Liver Transplant,
an Esophageal Disorder, and a Bilateral Inguinal 
Herniorrhaphy

The veteran contends that the foregoing disabilities are 
etiologically related to his active military service, more 
specifically, his exposure to herbicides while serving in the 
Republic of Vietnam.  In this regard, service connection may 
be granted for a disability resulting from a disease or 
injury incurred or aggravated by military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
certain chronic diseases such as cirrhosis of the liver may 
be presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from military service.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
a grant of service connection.  See 38 C.F.R. § 3.303(b).  In 
addition, pursuant to 38 C.F.R. § 3.309(e), if a veteran was 
exposed to a herbicide agent during active military service, 
the diseases set forth in that regulation shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumptive provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  These diseases 
include chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
soft tissue sarcoma, and type II diabetes mellitus.  In this 
regard, pursuant to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military service, served in the Republic 
of Vietnam during the Vietnam Era and has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to a herbicide agent unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that period of service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam Era.  Id.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has issued a precedential decision which 
clarified that the presumption of inservice herbicide 
exposure applies only in cases where a veteran both served in 
the Republic of Vietnam during the designated time period and 
subsequently developed one of the diseases listed in 
38 C.F.R. § 3.309(e), as described above.  See McCartt v. 
West, 12 Vet. App. 164, 168 (1999).  If a veteran is unable 
to take advantage of the presumptive provisions of this 
regulation, he must provide evidence that he:  (1) was 
exposed to Agent Orange in service; and (2) that the claimed 
disability was related to such exposure.  

If the rebuttable presumptions of 38 C.F.R. § 3.307 are also 
not satisfied, then the veteran's claim on this basis shall 
fail.  The Secretary of Veterans Affairs has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Notwithstanding this, 
however, the United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F. 3d 1039 Fed. Cir. 1994; 38 C.F.R. 
§§ 1113(b), 1116 (West 1991 & Supp. 2000).  

The question to be answered is whether the veteran's 
bilateral hip replacements, Crohn's disease (claimed as 
ulcerative colitis), residuals of a liver transplant, 
esophageal disorder, or bilateral inguinal herniorrhaphy can 
be associated with the veteran's military service pursuant to 
the foregoing.  The veteran's service medical records do not 
reflect findings or diagnoses of any of the disorders 
claimed.  Instead, a statement from the veteran submitted in 
conjunction with his claim indicates that he was treated for 
vascular necrosis and subsequent bilateral hip replacements 
in 1989.  He also indicated that he was treated for colitis 
during 1970, sclerosing cholangitis of the liver beginning in 
1989 with a resultant liver transplant, esophageal varices 
secondary to sclerosing cholangitis of the liver, and a 
bilateral inguinal herniorrhaphy in 1994.  Because none of 
the foregoing diseases is among those listed at 38 C.F.R. 
§ 3.309(a) and (e), the presumptive provisions applicable to 
cirrhosis of the liver and herbicide exposure are not for 
application.  Thus, the evidence must demonstrate a disease 
or injury during military service and a nexus between that 
and the disabilities claimed.  The veteran has not offered 
evidence of either the presence of any of these disorders 
during his military service or of a relationship between 
these disorders and an incident of his military service.  
See 38 C.F.R. § 3.303.  Absent evidence of either a chronic 
disability in service or of a nexus between the veteran's 
military service and the aforementioned medical disorders 
(through continuity of symptomatology or the opinion of a 
medical professional), service connection for these 
disabilities is not warranted.  See Epps v. Gober, 126 F. 3d 
1464, 1468 (1997).  


III.  Service Connection for a Stomach Disability,
A Skin Rash of Both Ankles, Sarcoidosis, Asthma, Shingles, 
Stress, Peripheral Neuropathy, Lupus, and Rheumatoid 
Arthritis

The provisions of 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116; 38 C.F.R. §§  3.303, 3.307, and 3.309 are incorporated 
herein by reference.  In addition, sarcoidosis, systemic 
lupus erythematosus, psychoses, organic diseases of the 
nervous system, and arthritis are diseases included in the 
list of chronic diseases subject to presumptive service 
connection.  See 38 C.F.R. §§ 3.307, 3.309.  Further, to 
warrant a grant of service connection, there must be, among 
other things, medical evidence of a current disability.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because a layman is not competent to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

The veteran claims service connection for a stomach 
disability, a skin rash of both ankles, sarcoidosis, asthma, 
shingles, stress, peripheral neuropathy, lupus, and 
rheumatoid arthritis.  He underwent a VA physical examination 
in December 1997.  He told the examiner that he had developed 
a skin rash on both ankles, but no dermatosis or skin rash 
was noted during the physical examination.  Similarly, 
although the veteran had a history of upper GI bleeding 
secondary to sclerosing cholangitis of the liver, no clinical 
evidence of a chronic stomach disability was apparent.  The 
veteran related a history of sarcoidosis that involved his 
lungs and skin in 1979 and 1982.  However, he claimed to be 
asymptomatic, and the examiner found no evidence of residuals 
of that disorder.  Similarly, the veteran claimed to have 
developed asthma in the late 1980's, but had had no 
recurrence of that disorder.  He also claimed to have had 
shingles on both legs in 1982, but had had no recurrence 
since then.  Examination of the veteran's skin was negative 
for any indication of the presence of shingles.  During the 
examination, the veteran also related a history of stress 
during the last six months of his military service, but he 
indicated that he had had no recurrence of such stress since 
that time.  The examiner observed that the veteran's behavior 
was appropriate, and no residuals of stress were noted.  The 
veteran also claimed to have been treated in 1993 for 
peripheral neuropathy.  However, the VA examining physician 
noted that the veteran was intact neurologically; sensory and 
motor testing was within normal limits.  No diagnosis of 
peripheral neuropathy was made.  Finally, neither a history 
nor current clinical evidence of the presence of lupus or 
rheumatoid arthritis was noted by the examining physician.  

Although the veteran has contended otherwise, the clinical 
evidence of record simply does not support the finding of the 
presence of a current stomach disability, a skin rash of the 
ankles, sarcoidosis, asthma, shingles, stress, peripheral 
neuropathy, lupus, or rheumatoid arthritis.  Thus, the 
veteran's claims lack one of the principal ingredients for a 
grant of service connection, i.e., the presence of a chronic 
"disability" from a clinical standpoint.  See 38 U.S.C.A. 
§ 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection must be denied for 
these disabilities.  


ORDER

Service connection for bilateral hip replacements, ulcerative 
colitis, residuals of a liver transplant, a stomach 
disability, a rash on both ankles, sarcoidosis, asthma, an 
esophageal disability, shingles, residuals of a bilateral 
inguinal herniorrhaphy, stress, peripheral neuropathy, lupus, 
and rheumatoid arthritis, to include as a result of exposure 
to herbicides, is denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

